Citation Nr: 1747637	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  04-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the character of the appellant's discharge for his service from September 1, 1969, to February 8, 1971, is a bar to VA benefits based on that period of service.  



REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Jones, Counsel





INTRODUCTION

The Appellant had active service from October 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2002 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which it was determined that the character of the appellant's discharge for his service from September 1969 to February 1971 is a bar to VA benefits for that period of service.  

This appeal was before the Board in April 2006 at which time it was remanded for further evidentiary development.  Thereafter, in a May 2008 decision, the Board determined that the character of the appellant's discharge for his service from September 1, 1969, to February 8, 1971, is a bar to VA benefits for that period of service.  

The Board acknowledges that in correspondence received in March 2016, the appellant requested a hearing before a Decision Review Officer (DRO) regarding the May 2008 Board decision; however, as detailed below, the May 2008 Board decision has been vacated.  Thus, remand for the requested DRO hearing is not required.

The Board observes that following the issuance of the November 2007 Supplemental Statement of the Case, the appellant submitted additional medical records and statements in support of his claim; however, these medical records and statements are duplicative of statements and medical records previously submitted for consideration by the RO.  Therefore, remand for initial agency of original jurisdiction (AOJ) review is not required.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).



FINDINGS OF FACT

1.  In the May 2008 decision, the Board determined that the character of the appellant's discharge for his service from September 1, 1969, to February 8, 1971, is a bar to VA benefits for that period of service.

2.  In correspondence from the appellant dated in March 2017, he indicated that he did not receive the May 2008 Board decision as it was mailed to his old address.  In June 2017, the appellant requested that the May 2008 Board decision be vacated.

3.  A review of the claims file shows that the May 2008 Board decision was mailed to the appellant's previous address.  As such, the Board's May 2008 decision is vacated.  

4.  The appellant was absent without official leave (AWOL) for a period of 168 days between May and October 1970 and for several shorter periods, for a total of 199 days lost due to AWOL during a period of active service between September 1, 1969, and February 8, 1971.

5.  The appellant accepted an undesirable discharge from active service in order to escape trial by general court-martial.

6.  There is no evidence that the appellant was insane at the time of the offenses that resulted in his undesirable discharge.


CONCLUSIONS OF LAW

1.  The May 2008 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The character of the appellant's undesirable discharge for the period of service from September 1,1969, to February 8, 1971, is a bar to VA benefits for that period of service.  38 U.S.C.A. §§ 101(2), 101(18), 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2016).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016). 

In the May 2008 decision, the Board determined that the character of the appellant's discharge for his service from September 1, 1969, to February 8, 1971, is a bar to VA benefits based on that period of service.  In correspondence received in March 2017, the appellant indicated that he did not receive the May 2008 Board decision.  He asserted that the decision was mailed to his old address.  A review of the claims file shows that the decision was mailed to the appellant's previous address.  Thus, the appellant did not receive the Board's May 2008 decision or information regarding his appellate rights.  

In light of the foregoing, the May 2008 Board decision is vacated.  Having vacated the May 2008 Board decision, the Board will once again review the issue decided in that decision.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2016).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.12 (2016).

A discharge or release from service under specified conditions is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2016).  Benefits are not payable where the claimant received an other than honorable discharge as a result of being absent without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12 (2016); see also 38 U.S.C.A. § 5303 (West 2014).  Benefits also are not payable where the claimant was discharged or released under dishonorable conditions, including: (1) accepting an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offensive involving moral turpitude (generally, a felony conviction); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2014).

Under 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Section 3.354(b) provides that, when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of 38 C.F.R. § 3.354. 38 C.F.R. § 3.354 (2016).

Factual Background 

The Appellant contends that the character of discharge for his service from September 1, 1969, to February 8, 1971, is not a bar to VA benefits based on that period of service.  He asserts that an unspecified "mental condition" caused him to accept an undesirable discharge from active service in February 1971 in order to escape a general court-martial.

A review of the claims file shows that the appellant was arrested in October 1970 by local police.  The civilian police report indicated that the offense was desertion.  In the report disposition, it was documented that the appellant was a deserter from the Army for approximately 6 months.  

Military personnel records show that in November 1970, the appellant requested a discharge for the good of the service.  In so doing, he indicated that he had not been subject to coercion with respect to the request for discharge and had been advised of the implications of such request.  Further, he indicated that he understood that he could be discharged under other than honorable conditions and furnished an undesirable discharge certificate which could make him ineligible for VA benefits.

In November 1970, the U.S. Army recommended that the appellant be discharged for the good of the service.  In the furnished information, it was reported that the appellant had gone AWOL two times from various units and was a deserter one time.  It was noted that the appellant's court-martial under Article 86, Uniform Code of Military Justice (UCMJ) was pending and that his offense was punishable by a bad conduct or a dishonorable discharge.  It was recommended that the appellant be issued an Undesirable Discharge Certificate.

A review of the appellant's DD Form 214 shows that, for the period of active service from September 1, 1969, to February 8, 1971, the character of service was "under conditions other than honorable."

Service treatment records show that in the November 1970 report of medical history at separation from military service, the appellant reported a history of depression or excessive worry; however, on clinical evaluation, psychiatric examination of the appellant was found to be normal with no evidence of any personality deviation.  The appellant also reported that he was in good health.

In an October 1971 administrative decision, it was noted that the appellant's military records show that he was discharged due to unauthorized absences for the period May 12, 1970, to November 7, 1970.  The appellant requested discharge for the good of the service and to avoid trial by court martial.  There were no mitigating circumstances.  The adjudicator concluded that the appellant's conduct showed disregard for his miliary obligation and his discharge on February 8, 1971, is held to be under dishonorable conditions.  The determination was confirmed in a March 1979 administrative decision.  

In August 1981, the U.S. Army Discharge Review Board notified the appellant that, after reviewing his military records, he had been properly discharged and that his request for a change in the type and nature of his discharge had been denied.

In the report of an October 1987 Social Industrial Survey on posttrematic stress syndrome (PTSD), the examiner determined that the appellant appeared to have longstanding adjustment and interpersonal problems.  He did not, however, have PTSD and no significant traumatic events were cited, nor were other specific symptoms depicted.  The examiner did not opine whether the appellant suffered from a psychiatric disability during active service.

In an October 1987 VA PTSD examination, atypical personality disorder was assessed; however, the examiner did not suggest that the appellant suffered from a psychiatric disorder during active service.  

In June 1995, the U.S. Army Board for Correction of Military Records (BCMR) requested that the Army Surgeon General provide an advisory opinion concerning the appellant's assertion that he suffered from a mental condition at the time that he requested an undesirable discharge from active service.  In an opinion dated in December 1995, the Army Surgeon General concluded that there was no psychiatric reason to upgrade the discharge.  He noted that a review of the appellant's service medical and service personnel records provided no evidence of a medically disqualifying psychiatric condition during his active service.

In a May 1996 memorandum of consideration, the BCMR denied the appellant's request to upgrade his undesirable discharge.  In so finding, the BCMR determined that there was evidence to suggest that the appellant was suffering from a mental or emotional defect so severe that he could not tell right from wrong and adhere to the right when he requested his administrative discharge rather than risk a court-martial.  It was noted that the appellant was medically qualified for separation and he indicated that he was in good health.  The appellant was notified of the determination in June 1996.

In March 1999, the BCMR granted the appellant's request to correct his military records to show that his longest period of AWOL was for a period of 168 days from May 12, 1970, to October 26, 1970, and his total time lost was 199 days.  The BCMR, however, denied the appellant's request to upgrade his discharge.

Analysis

After a review of the evidence, the Board finds that the character of the appellant's discharge for his period of service from September 1, 1969, to February 8, 1971 is a bar to VA benefits based on that period of service. 

In this regard, the evidence available to the Board indicates that the appellant received an undesirable discharge from active service in 1971 to escape trial by general court-martial.  See 38 C.F.R. § 3.12(d)(1).  Therefore, he is considered to have been discharged under dishonorable conditions for purposes of entitlement to VA benefits, which constitutes a bar to VA benefits.  The Board acknowledges the appellant's assertion that his military records were corrected to show that his longest continuous period of AWOL was less than 180 days, thus, his discharge was not dishonorable and is not a bar to VA benefits based on a period of service from September 1, 1969, to February 8, 1971.  Notwithstanding, the Board's determination is based on the appellant's acceptance of an undesirable discharge to escape trial by general court martial and not for his continuous period of AWOL.  See 38 C.F.R. § 3.12(d)(1).  

Although the appellant indicated that he suffered from an unspecified "mental condition" which caused him to accept an undesirable discharge from active service, the evidence does not support such a conclusion.  Notably, in the report of medical history at the time of separation from active service, the appellant reported a history of depression and excessive worry.  On clinical examination, however, psychiatric evaluation of the appellant was normal.  Further, the appellant reported that he was in good health.  In the December 1995 opinion by U.S. Army Surgeon General, he determined that there was no evidence that the appellant suffered from a psychiatric disability during active service such that his dishonorable discharge could not be a bar to VA benefits.  The Board observes that post-service medical evidence demonstrates diagnoses of psychiatric disorders; however, the records do not suggest that the appellant suffered from a psychiatric disorder during active service.  Therefore, the Board finds that the appellant does not meet the conditions under 38 C.F.R. § 3.354(a) to establish insanity at the time of his discharge.  

In light of the forgoing, the Board finds that the preponderance of the evidence is against the appellant's claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

The May 2008 Board decision is vacated.  

The character of the appellant's discharge for his service from September 1, 1969, to February 8, 1971, is a bar to VA benefits based on that period of service.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


